Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on May 02, 2022 for Application No. 16/837,545. By the amendment, claims 1-15 and 19-23 are pending with claims 1-5, 7-11, 13-14 being amended, claims 16-18 being canceled and newly claims 19-23 being added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ira Matsil on July 22, 2022.
The application has been amended as follows:
Claim 1 is replaced with the following:
- -A method of controlling inertial driving of a vehicle, the method comprising:
operating the vehicle in an inertial driving guidance mode;
obtaining information related to an event in consideration of a vehicle ahead situation,
wherein the event comprises a stop event, a deceleration event, [[or]] and a re-acceleration event;
when the event is the stop event, determining a first target shift stage corresponding to
the stop event based on the information related to the stop event and performing a shift control to the first target shift stage;
when the event is the deceleration event, determining a second target shift stage
corresponding to the deceleration event based on the information related to the deceleration event and performing a shift control to the second target shift stage; and
when the event is the re-acceleration event, determining a third target shift stage
corresponding to the re-acceleration event based on the information related to the reacceleration event and performing a shift control to the third target shift stage.- -

Claim 7 is replaced with the following:
- -A vehicle comprising:
 		an inertial driving guider configured to guide inertial driving; and
a controller configured to:
when in an inertial driving guidance mode, obtain information related an event in
consideration of a vehicle ahead situation, wherein the controller is
configured to operate in response to each of a stop event, a deceleration event, [[or]] and a reacceleration event; and
when the event is the stop event, determine a first target shift stage corresponding to the stop event based on the information related to the event;
when the event is the deceleration event, determine a second target shift stage
corresponding to the deceleration event based on the information related to the deceleration event; and
when the event is the re-acceleration event, determine a third target shift stage
corresponding to the re-acceleration event based on the information related to the reacceleration event.- -

Claim 13 is replaced with the following:
- -A vehicle comprising:
an inertial driving guider configured to guide inertial driving; and
a controller configured to:
when in an inertial driving guidance mode, obtain information related an event in
consideration of a vehicle ahead situation, wherein the controller is configured to operate in response to each of a stop event, a deceleration event, [[or]] and a re-acceleration event; and
determine a target shift stage corresponding to the event based on the information related to the event;
when the event is the stop event, calculate a target speed corresponding to the stop event and determine the target shift stage corresponding to the stop event based on the information related to the event and the target speed;
when the event is the deceleration event, calculate a target speed corresponding to the deceleration event and determine the target shift stage corresponding to the deceleration event based on the information related to the event and the target speed; and
when the event is the re-acceleration event, calculate a base speed per shift stage of the vehicle, calculate a shift stage corresponding to an expected speed of the vehicle, calculate a shift stage corresponding to a target speed of the vehicle, and determine the target shift stage of the vehicle based on the shift stage corresponding to the expected speed and the shift stage corresponding to the target speed.- -
	
	Allowable Subject Matter	
Claims 1-15 and 19-23 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a method of controlling inertial driving of a vehicle having the combination features recited in the claim, particularly “obtaining information related to an event in consideration of a vehicle ahead situation, wherein the event comprises a stop event, a deceleration event, and a re-acceleration event”.

Regarding claim 4, the prior art of record fails to disclose or render obvious a method of controlling inertial driving comprising obtaining information related to an re-acceleration event in consideration of a vehicle ahead situation of a vehicle and the combination features recited in the claim, particularly “determining a target shift stage of the vehicle based on the shift stage corresponding to the expected speed and the shift stage corresponding to the target speed; and performing a shift control to the target shift stage”.

Regarding claim 7, the prior art of record fails to disclose or render obvious a vehicle having an inertial driving guider configured to guide inertial driving and the combination features recited in the claim, particularly “wherein the controller is configured to operate in response to each of a stop event, a deceleration event, [[or]] and a reacceleration event”.

Regarding claim 10, the prior art of record fails to disclose or render obvious a vehicle comprising an inertial driving guider configured to guide inertial driving and obtaining information related to an re-acceleration event in consideration of a vehicle ahead situation of a vehicle and the combination features recited in the claim, particularly “determining a target shift stage of the vehicle based on the shift stage corresponding to the expected speed and the shift stage corresponding to the target speed”.

Regarding claim 13, the prior art of record fails to disclose or render obvious a vehicle comprising an inertial driving having the combination features recited in the claim, particularly “wherein the controller is configured to operate in response to each of a stop event, a deceleration event, [[or]] and a re-acceleration event”.

The closest prior art references are Payne and Eo (cited in the prior Office action) detailed in non-final action mailed 02/01/2022.  However, neither alone nor in combination, they do not disclose the particular features and conditions required by claims 1, 4, 7, 10 and 13. See the Office action mailed 02/01/2022.
Claims 2-3, 5-6, 8-9, 11-12, 14-15 and 19-23 are allowed as being dependent upon the allowed base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on May 02, 2022 has been entered. Applicant’s amendments have overcome the objection (warning) to claims 7 and 18 and the rejection of claims 5, 11 and 14 being rejected under 35 U.S.C § 112(b) indicated in the prior Office action. The objection and rejection of the claims have been withdrawn.

Response to Arguments
Applicant’s arguments on page 10 of the Remarks, filed 05/02/2022, with respect to claims 1-3, 7-9 and 16-17 being rejected under 35 USC § 102(a)(1) by Payne and claim 18 being rejected under 35 USC § 103 over Eo in view of Tsumori have been fully considered. Applicant’s amendments to claims 4 and 10 and the amendment above (see the examiner’s amendment section) have overcome the prior rejections.  Accordingly, the rejections of the claims have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659